UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  04 May 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Result of AGM 4th May 2011 CRH plc Annual General Meeting held on Wednesday, 4th May 2011 All Resolutions proposed at the Annual General Meeting of the Company held on 4th May 2011 were duly passed, including the following item of special business: Resolution 9: "That it is hereby resolved that the provision in Article 60(a) of the Articles of Association of the Company allowing for the convening of Extraordinary General Meetings by at least 14 clear days' notice (where such meetings are not convened for the passing of a special resolution) shall continue to be effective." Enquiries: Contact Neil Colgan Company Secretary Ph.: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 04 May 2011 By:/s/Maeve Carton M. Carton Finance Director
